Citation Nr: 1227090	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  06-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of the colon, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides.

6.  Entitlement to service connection for multiple myeloma, to include as secondary to exposure to herbicides.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for retrograde ejaculation due to VA Medical Center treatment.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1970 to July 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004, January 2006, and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2011, the Veteran and the Veteran's spouse testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In March 2011, the Board remanded the present matter for additional development and due process concerns.  Regarding the issues of adenocarcinoma of the colon and entitlement to compensation under 38 U.S.C.A. § 1151 for retrograde ejaculation due to VA Medical Center treatment, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the Veteran has submitted evidence regarding unemployability in his testimony at the hearing before the undersigned Veterans Law Judge (VLJ) in January 2011.  Therefore, TDIU is part of the increased rating claims currently before the Board and must be adjudicated as such.

In statements dated in June 2005 and May 2006 and in the Veteran's testimony the Veteran has raised the following issues: entitlement to service connection for a metabolic and digestive disorder, to include as secondary to exposure to herbicides; entitlement to service connection for a heart disorder; entitlement to service connection for a B-12 deficiency; entitlement to service connection for anemia; entitlement to service connection for a liver disorder; entitlement to service connection for tuberculosis; entitlement to service connection for soft tissue sarcoma; entitlement to service connection for a blood disorder; entitlement to service connection for an abdominal disorder; and entitlement to service connection for DNA mutations.  As these matters are not currently developed or certified for appellate review, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for adenocarcinoma of the colon, entitlement to service connection for peripheral neuropathy of the right upper extremity, entitlement to service connection for peripheral neuropathy of the left upper extremity, entitlement to service connection for peripheral neuropathy of the right lower extremity, entitlement to service connection for peripheral neuropathy of the left lower extremity, entitlement to service connection for multiple myeloma, and entitlement to compensation under 38 U.S.C.A. § 1151 for retrograde ejaculation due to VA Medical Center treatment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that entitlement to a TDIU is warranted, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent disabling; tinnitus, rated 10 percent disabling; degenerative disc disease of the lumbar spine, rated noncompensable; and bilateral hearing loss, rated noncompensable.  His combined evaluation is 70 percent.  See 38 C.F.R. § 4.25.

As the Veteran has one disability ratable at 70 percent, he meets the schedular requirements of 38 C.F.R. § 4.16.  However, the analysis does not end here.  The Board must, nevertheless, determine whether his service-connected disabilities render him unemployable.

During the May 2011 VA examination, the Veteran stated that he owned a furniture store, but closed it in March 2011 and was unemployed thereafter.  

In June 2011, the Veteran was assessed by the Vet Center for feasibility for employment.  The examiner stated that in reaching his decision, he considered the Veteran's overall limitation and primarily the residual effects of both physical and psychological health issues.  The examiner stated that review of the Veteran's treatment records indicate sustained difficulties and the unpredictable nature of the Veteran's disability status that remained generally unresolved to date.  Reviewing the Veteran's mental health treatment records, the examiner concluded that there was no objective evidence to indicate that the Veteran's mental health status stabilized to any appreciable degree and broadened the Veteran's restrictions on options for employment.  It was noted that the Veteran's a Global Assessment of Functioning (GAF) score in January 2011 was 47, indicating serious symptoms, including being unable to keep a job.  

The examiner also reviewed the Veteran's employment history prior to his furniture venture and found based on his erratic and fragmented work history that his PTSD symptoms diminished his employment prospects and hindered participation in gainful employment opportunities as he had substantial difficulties interacting and working with others.  The private furniture business was an attempt to generate needed income, but they closed the business due to continued decline in the Veteran's physical and psychological health.  The examiner opined that the Veteran would not have the opportunity to accommodate his disability status if he were to seek employment with a different employer and was currently unemployable in the current labor market, even in a sedentary unskilled employment arrangement.  

The Veteran was recently informed that he was awarded Social Security Administration (SSA) disability benefits based on a physical and psychological factors.  The examiner concluded that the Veteran's overall circumstances in combination with the intensity and pervasiveness of his service-connected disabilities alone, would make any type of profitable vocational rehabilitation process difficult to arrange and predict and make him an unfavorable candidate for any type of participation in training, education, and/or job placement assistance.  

Although the examiner considered the Veteran's physical limitations, which included limitations from disabilities that are not currently service connected, a substantial portion of the report and finding of unemployability was based on the effects of the Veteran's service-connected PTSD on his employment.  Significantly, the Veteran's GAF score in January 2011 was 47 and the examiner considered his mental health status unpredictable and unstable.  The DSM-IV provides for a GAF score between 41 and 50 when there are serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The Vet Center examiner provided a thorough report as to why the Veteran was currently unemployable and opined that his service-connected disabilities, specifically his service-connected PTSD, significantly impacted his employability.  The examiner provided rationale and cited to specific evidence in the file as support for his opinion, and is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Therefore, based on the probative findings of unemployability, the Board finds the evidence warrants a grant of TDIU.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.


REMAND

The June 2011 Vet Center report reflects that the Veteran is receiving disability benefits from the SSA..  A review of the claims file reveals that disability records from the SSA have not been requested.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  As such, the Board has no discretion and must remand this case to obtain the Veteran's complete SSA records. 

In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2011, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion regarding whether any peripheral neuropathy of the upper and lower extremities found to be present is related to or had its onset during service or is secondary to or aggravated by the service-connected degenerative disc disease of L5-S1.  

In May 2012, the Veteran was afforded a VA examination.  Following a review of the claims file and a physical examination, the Veteran was diagnosed as having peripheral neuropathy of the upper and lower extremities.  The examiner opined that his condition was less likely than not related to or had its onset during service and was more likely due to B12 deficiency with concomitant lumbar and cervical degenerative disc disease and radiculopathy.  The examiner stated that although the Veteran stated that his back was injured during service in May 1971 and his peripheral neuropathy persisted over the years after service, his separation examination was silent regarding the claimed injury and medical records showed no continuity of care between 1971 until 2003 when he was first treated for occasional back pain.  

The Board finds this opinion inadequate for several reasons.  The examiner failed to recognize that the Veteran is service connected for degenerative disc disease of L5-S1 in rendering his opinion and his inservice back injury is conceded.  Also, the opinion provided indicates that the service-connected degenerative disc disease of L5-S1 does impact the Veteran's peripheral neuropathy, but it is unclear whether his peripheral neuropathy is secondary or aggravated by the Veteran's degenerative disc disease of L5-S1 and if the Veteran's degenerative disc disease of L5-S1 affects both the upper and lower extremities.  Therefore, it is necessary to obtain another opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Board notes that the Veteran raised the issue of service connection for a neck condition during the January 2011 hearing and the May 2012 VA examination shows that the Veteran's peripheral neuropathy may be related to a cervical spine disability.  Although the Veteran has not claimed that his peripheral neuropathy could be related to a cervical spine disability, the Board observes that courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities.  After securing the necessary release, obtain these records, including any VA treatment records.  If these records are not available, a negative reply is required.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing. 

4.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the May 2012 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

Then, based on the record review and examination results, the examiner should thoroughly explain whether it is at least as likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities were caused or aggravated as a consequence of the Veteran's the degenerative disc disease of the cervical spine and/or service-connected degenerative disc disease of L5-S1.  The examiner is also asked to provide an opinion as to whether the Veteran's the degenerative disc disease of the cervical spine and/or service-connected degenerative disc disease of L5-S1 caused or aggravated the Veteran's peripheral neuropathy of the upper and lower extremities.  

Finally, the examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability is related to service and, if not, whether the Veteran's the service-connected degenerative disc disease of L5-S1 caused or aggravated the Veteran's cervical spine disability.
In offering these impressions, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset and chronicity of his symptoms.  

All findings and conclusions should be set forth in a legible report.

4.  Then, adjudicate the issue of service connection for a cervical spine disability and thereafter readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


